DETAILED ACTION
This Office action is in reply to application no. 16/907,387, filed 22 June 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims present aspirational results with no hint as to how those results are achieved.  Claim 1 for instance states that a certain misclassification rate is greater than another and that certain features are closer to certain other features than to third features; claim 2 claims to optimize a cost function, and the like.
The specification does not adequately explain how any of this is achieved but simply repeats that it is.  This is wholly insufficient to convey to one of ordinary skill in the art that the inventor was in possession of the invention as claimed.  For the purpose of compact prosecution the Examiner will examine the positively-claimed structure and process steps of the invention and will consider the aspirational results but give them no patentable weight, as there is no clear nexus between the steps performed and the results claimed and they are simply statements of intended use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) extracting features from data, generating noise, compressing the features and classifying them.   All of this is human mental work, routinely done when reviewing documents.  
Just for one example, a human clerk may be reviewing automobile insurance claims forms and separating them into two piles: one represents claims in which the subject vehicle is to be declared a total loss, and one representing claims in which the vehicle is to be repaired.  To do this, she may consult paper records of the value of the vehicles (extracting the value from the other, less relevant data, in her mind), may inadvertently generate noise e.g. by misspelling words or mis-transcribing numbers, may compress certain information by abbreviating it (e.g. “coll” for “collision”), and eventually puts each claim into one of the two piles thereby classifying it.
This is not in any way difficult and was a routine sort of procedure in the pre-computer era, done by clerks of all varieties over all manner of business documents.  Further, the manner in which steps are performed, looking into the specification, relies entirely on mathematical computations, another category of abstract ideas.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer and nondescript recitations of artificial intelligence terminology, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of computers and AI.  See MPEP § 2106.05(h).
As the claims only manipulate data involving features extracted from data, generated noise and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned, as the below-cited Guidance makes clear.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying the various black-box modules have previously been “trained” to perform tasks, which requires nothing more than programming them to do so, does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor and modules.  These elements are recited at a high degree of generality and the specification does not meaningfully limit them at all, such that a generic computer would suffice.
It only performs generic computer functions of nondescriptly manipulating data and sharing data with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of mental steps – does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4, 9, 13, 15 and 20 simply recite further details of the mathematical techniques; claims 3 and 7 purport to limit steps outside the scope of the claimed system; claims 5 and 16 are merely statements of intended use; claims 6, 8, 14 and 17-19 simply recite further manipulation of data; claim 17 simply recites a source of data; claim 11 is simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Publication No. 2016/0048837) in view of Atzmon et al. (U.S. Publication No. 2019/0019282).

In-line citations are to Jin.
With regard to Claim 1:
Jin teaches: An artificial intelligence (AI) system [0071; “training processes” are used] for classification of data including a processor [0112; “processor”] configured to execute modules of the AI system, the modules comprising:
a feature extractor trained to process input data to extract features of the input data for classification of the input data; [0120; features are extracted]
an adversarial noise generator trained to generate noise data for distribution of features of the input data, wherein a misclassification rate of corrupted features that include extracted features corrupted with the generated noise data, is greater than a misclassification rate of the extracted features; [0055; noise may be generated by an image sensor]
a compressor configured to compress the extracted features, wherein the compressed features are closer to the extracted features than to the corrupted features; [0064; a “standardize compression process” is performed on an “extracted image”, which reads on compressing its features] and
a classifier trained to classify… [0120; “classification algorithm”] 

Jin does not explicitly teach classifying compressed features, and though it is of no patentable significance – it is not positively recited that the system does the training – it is known in the art.  Atzmon teaches an image analysis system [title] that users “machine learning”, [0028] determines “features” of images, [0014] and classifies images which have been compressed. [0191] Atzmon and Jin are analogous art as each is directed to electronic means for managing features of data using machine learning.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Atzmon with that of Jin in order to identify forgeries, as taught by Atzmon; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply classifying data after it has been compressed as in Atzmon rather than before as in Jin; the substitution produces no new and unexpected result.

Referring to software subcomponents by name, such as “feature extractor”, “adversarial noise generator” and the like, are considered mere labeling and given no patentable weight in this and the subsequent claims.  The “wherein” clauses are mere statements of intended use, impart neither structure nor functionality to the claimed system, and so are considered but given no patentable weight.

With regard to Claim 10:
The AI system of claim 1, wherein the processor is further configured to receive the input data from a camera of a surveillance system. [0106; “cameras” are used]

This claim is not patentably distinct from claim 1 as it purports to limit objects entirely outside the scope of the claimed system.  Even if it were otherwise, referring to a system as a “surveillance system” is, at most, a statement of intended use which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 11:
The AI system of claim 1, wherein the input data comprises one of audio data, image data, video data, and/or textual data. [0130; “image”; 0131; “video”; 0043; a “text message”]

This claim is not patentably distinct from claim 1.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data; for example, whether data are thought to represent an image or audio, to the computer they are nothing but sequences of 0s and 1s.  Further, as the data only “comprises” these items, they can include other information as well, and further processing could be done with only the other information.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
Jin teaches: A computer-implemented method for classification of data, the method comprising:
extracting features of input data for classification of the input data; [0120; features are extracted]
generating noise data for distribution of features of the input data, wherein a misclassification rate of corrupted features that include extracted features corrupted with the generated noise data, is greater than a misclassification rate of the extracted features; [0055; noise may be generated by an image sensor]
a compressor configured to compress the extracted features, wherein the compressed features are closer to the extracted features than to the corrupted features; [0064; a “standardize compression process” is performed on an “extracted image”, which reads on compressing its features] and
a classifier trained to classify… [0120; “classification algorithm”] 

Jin does not explicitly teach classifying compressed features, and though it is of no patentable significance – it is not positively recited that the system does the training – it is known in the art.  Atzmon teaches an image analysis system [title] that users “machine learning”, [0028] determines “features” of images, [0014] and classifies images which have been compressed. [0191] Atzmon and Jin are analogous art as each is directed to electronic means for managing features of data using machine learning.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Atzmon with that of Jin in order to identify forgeries, as taught by Atzmon; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply classifying data after it has been compressed as in Atzmon rather than before as in Jin; the substitution produces no new and unexpected result.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Atzmon et al. further in view of Tran et al. (U.S. Publication No. 2018/0288586).

These claims are similar so are analyzed together.
With regard to Claim 2:
The AI system of claim 1,
wherein the compressor is further configured to determine the compressed features by solving a multi-objective optimization optimizing a cost function,
wherein the cost function reduces a distance between the compressed features and the extracted features, and
wherein the cost function increases a distance between the compressed features and the corrupted features. 

With regard to Claim 13:
The computer-implemented method of claim 12, wherein the compression of the extracted features comprises solving a multi-objective optimization optimizing a cost function, wherein the cost function reduces a distance between the compressed features and the extracted features, and wherein the cost function increases a distance between the compressed features and the corrupted features.

Jin and Atzmon teach the system of claim 1 and method of claim 12 but do not explicitly teach optimizing, but it is known in the art.  Tran teaches a smart device that uses “machine learning” [title; 0053] and performs image processing. [0029] It can be used to “optimize success” in which a “distance increases” in a multi-variable scenario, [0437] and other variables may show an increase. [0077] Tran and Jin are analogous art as each is directed to electronic means for using AI techniques in image processing.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tran with that of Jin and Atzmon in order to increase the chance of success, as taught by Tran; further, it is simply a substitution of one known part for another with predictable results, simply determining features in the manner of Tran rather than that of Jin; the substitution produces no new and unexpected result.

As with claim 1, the “wherein” clauses here are mere statements of intended use, impart neither structure nor functionality to the claimed system, and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Atzmon et al. further in view of Tan et al. (U.S. Publication No. 2020/0311558, filed 19 March 2020).

Claims 3 and 14 are similar so are analyzed together.
With regard to Claim 3:
The AI system of claim 1, wherein the adversarial noise generator is trained using a Generative Adversarial Network (GAN).

With regard to Claim 14:
The computer-implemented method of claim 12, wherein the noise data is generated by a Generative Adversarial Network (GAN).

Jin and Atzmon teach the system of claim 1 and method of claim 12, but do not teach this particular means of training, and though it is of no patentable significance in regard to claim 3 – the training of the adversarial noise generator takes place before the process of the system of claim 1 begins, and so is not within the scope of the claimed system – it is known in the art.  Tan teaches a GAN optimization system [title] for image processing [0005] in which “noise” is related to a “probability distribution”. [Claim 1] It is used for “minimizing a loss function in a finite continuous search space”. [0012] Tan and Jin are analogous art as each is directed to electronic means for processing images using AI techniques.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tan with that of Jin in order to provide greater diversity in local search, as taught by Tan; [0006] further, it is simply a substitution of one known part for another with predictable results, simply providing information to an algorithm using Tan’s technique rather than that of Jin; the substitution produces no new and unexpected result.

With regard to Claim 4:
The Al system of claim 3, wherein the GAN includes: 
a generator configured to generate the noise data from statistical distribution of the extracted features, 
wherein a success rate of classification of the corrupted features is less than a success rate of classification of the extracted features; and 
a discriminator configured to test whether distribution of the corrupted features matches with the statistical distribution of the extracted features. [Tan, Claim 1 as cited above in regard to claim 3]

As with claim 1, the “wherein” clauses here are mere statements of intended use, impart neither structure nor functionality to the claimed system, and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The AI system of claim 4, wherein the compressor is trained to minimize a loss function including a combination of failures of the generated distribution of the corrupted features and failures of the classification. [Tan, 0012 as cited above in regard to claim 4; this simply requires substituting one known datum for another, a substitution of known parts with predictable results]

With regard to Claim 15:
The computer-implemented method of claim 14, further comprising: 
generating the noise data from statistical distribution of the extracted features, wherein a success of classification of the corrupted features is less than a success rate of classification of the extracted features; and 
testing whether distribution of the corrupted features matches with the statistical distribution of the extracted features. [Tan, Claim 14 as cited above in regard to claim 3]

As with claim 1, the “wherein” clauses here are mere statements of intended use, impart neither structure nor functionality to the claimed system, and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 16:
The computer-implemented method of claim 14, further comprising minimizing a loss function including a combination of failures of the generated distribution and failures of the classification. [Tan, 0012 as cited above in regard to claim 4; this simply requires substituting one known datum for another, a substitution of known parts with predictable results]

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Atzmon et al. further in view of Tan et al. further in view of Al-Gharaibeh et al. (U.S. Patent No. 10,832,046, filed 23 October 2018).

These claims are similar so are analyzed together.
With regard to Claim 6:
The Al system of claim 4, wherein the generator is further configured to: 
replicate the extracted features; and 
generate corrupted features for each replicated feature of the extracted features by combining the noise data with each replicated feature.

With regard to Claim 17:
The computer-implemented method of claim 14, further comprising: 
replicating the extracted features; 
combining the noise data with each replicated feature of the extracted features; and 
generating corrupted features for each replicated feature of the extracted features based on the combination.

Jin, Atzmon and Tan teach the system of claim 4 and method of claim 14, but do not explicitly teach replication, but it is known in the art.  Al-Gharaibeh teaches an image-processing system [title] that makes use of a trained neural network. [Col. 2, line 28] It can process a “noisy image” of a document which is a “copy” of the document as input to the “training dataset” to “generate a pristine, noise-free image”. [Col. 8, lines 10-17] Al-Gharaibeh and Jin are analogous art as each is directed to electronic means for processing images using AI techniques.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Al-Gharaibeh with that of Jin, Atzmon and Tan in order to produce a pristine image, as taught by Al-Gharaibeh; further, it is simply a substitution of one known part for another with predictable results, simply introducing noise in the manner of Jin onto Al-Gharaibeh’s copy rather than Jin’s original; the substitution produces no new and unexpected result.

Once a copy exists, simply duplicating steps on the copy that were previously done on another document consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Atzmon et al. further in view of Tran et al. further in view of Bhaskaran et al. (U.S. Publication No. 2007/0140352).

Claims 7 and 18 are similar so are analyzed together.
With regard to Claim 7:
The AI system of claim 2, wherein the compressor is configured to learn a temporal order of the input data.

With regard to Claim 18:
The computer-implemented method of claim 13, further comprising learning a temporal order of the input data.

Jin, Atzmon and Tran teach the system of claim 2 and method of claim 13, but do not explicitly teach this configuration, but it is known in the art.  Bhaskaran teaches a method for temporal and spatial analysis of part of a video. [title] It makes a prediction about the “temporal” quality of the video portion, and creates a “subset” based on this. [0076] If data are distorted, a “distortion cost” represents a “burden” on an encoder. [0035] Bhaskaran and Jin are analogous art as each is directed to electronic means for processing images.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bhaskaran with that of Jin, Atzmon and Tran in order to reduce encoder burden, as taught by Bhaskaran; further, it is simply a substitution of one known part for another with predictable results, simply providing Bhaskaran’s data in place of, or in addition to, that of Jin; the substitution produces no new and unexpected result.

With regard to Claim 8:
The AI system of claim 7, wherein the compressor is further configured to project the compressed features into a subspace to generate a subspace representation of a sequence of temporally connected data of the input data, and wherein the sequence of temporally connected data is based on the temporal order. [Bhaskaran, 0076 as cited above in regard to claim 7]

With regard to Claim 9:
The AI system of claim 8, wherein the compressor is further configured to prevent the subspace representation, from diverging from the input data, based on a distortion penalty. [Bhaskaran, 0035 as cited above in regard to claim 7]

With regard to Claim 19:
The computer-implemented method of claim 18, further comprising projecting 2 the compressed features into a subspace to generate a subspace representation of a sequence of temporally connected data of the input data, wherein the sequence of temporally connected data is based on the temporal order. [Bhaskaran, 0076 as cited above in regard to claim 18]

With regard to Claim 20:
The computer-implemented method of claim 19, further comprising preventing the subspace representation from diverging from the input data based on a distortion penalty. [Bhaskaran, 0035 as cited above in regard to claim 18]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694